Citation Nr: 1013837	
Decision Date: 04/12/10    Archive Date: 04/29/10

DOCKET NO.  06-10 535	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.  Entitlement to service connection for degenerative 
arthritis and disc disease of the lumbar spine.

2.  Entitlement to service connection for neck disability.

3.  Entitlement to service connection for residuals, 
including scars, from shrapnel wounds of the back, left leg, 
left arm, and upper chest.


REPRESENTATION

Appellant represented by:	Arizona Department of Veterans 
Services


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Robert E. P. Jones, Counsel


INTRODUCTION

The Veteran served on active duty from January 1944 to August 
1946.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a March 2005 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Phoenix, 
Arizona. 

In a November 2008 decision the Board granted the Veteran's 
claim for service connection for posttraumatic stress 
disorder.  In the introduction of this decision the Board 
stated that it found that new and material evidence had been 
received to reopen the previously final denials of the claims 
for service connection for back and neck disabilities.  The 
Board then remanded the Veteran's claims for service 
connection for back, neck, and scar disabilities.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The Veteran currently has degenerative arthritis and disc 
disease of the lumbar spine due to an in-service motor 
vehicle accident (MVA).

2.  The Veteran's current neck disability developed more than 
a year after discharge from service and is not related to an 
in-service MVA or to any other incident of service.

3.  The Veteran does not have residuals, including scars, due 
to in-service shrapnel wounds of the back, left leg, left 
arm, and upper chest.


CONCLUSIONS OF LAW

1.  The criteria for service connection for degenerative 
arthritis and disc disease of the lumbar spine have been met.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2009).

2.  A neck disability was not incurred or aggravated by 
service and may not be presumed to have been so incurred.  38 
U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.303, 3.307, 3.309 (2009).

3.  Residuals, including scars, from shrapnel wounds of the 
back, left leg, left arm, and upper chest were not incurred 
or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. 
§ 3.303.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 
2009), and implemented at 38 C.F.R. § 3.159 (2009), amended 
VA's duties to notify and assist a claimant in developing the 
information and evidence necessary to substantiate a claim.

In December 2004, prior to the rating decision that denied 
the claims, the RO sent a letter to the Veteran which advised 
him of the VCAA, including the types of evidence and/or 
information necessary to substantiate his claims and the 
relative duties upon himself and VA in developing his claims.  
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

The Veteran was sent a notice letter compliant with Dingess 
v. Nicholson, 19 Vet. App. 473 (2006) in March 2008.  The RO 
then subsequently reviewed the claims and issued a 
supplemental statement of the case in January 2010.  
Consequently, the Board finds that any defect in the timing 
of the notice has been cured and thus resulted in no 
prejudice to the Veteran.  Pelegrini v. Principi, 18 Vet. 
App. 112; Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

The Veteran's service treatment records and VA medical 
records have been obtained.  The Veteran has been provided VA 
medical examinations.  He has been accorded ample opportunity 
to present evidence and argument in support of the appeal and 
he has done so.  He provided testimony at a Decision Review 
Officer hearing in May 2006, and at a Board hearing in 
September 2008.  There is no indication that there is any 
additional relevant evidence to be obtained by either VA or 
the Veteran.  

The Board is satisfied that the originating agency properly 
processed the Veteran's claims after providing the required 
notice and that any procedural errors in the development and 
consideration of the claims by the originating agency were 
insignificant and non-prejudicial to the Veteran.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993).  Hence, no further 
notice or assistance is required to fulfill VA's duty to 
assist in the development of the claims.  Smith v. Gober, 
14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 
2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see 
also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

II.  Legal Criteria

Service connection will be granted if it is shown that a 
veteran has a disability resulting from an injury or disease 
contracted in the line of duty, or for aggravation of a 
preexisting injury or disease contracted in the line of duty 
in the active military, naval, or air service.  38 U.S.C.A. 
§ 1110 (West 2002); 38 C.F.R. § 3.303.  

Service connection may also be granted for certain chronic 
diseases, such as arthritis, when such disease is manifested 
to a compensable degree within one year of separation from 
service.  38 C.F.R. §§ 3.307, 3.309.  In addition, service 
connection may be granted for any disease diagnosed after 
discharge, when all of the evidence, including that pertinent 
to service, establishes that a disease was incurred in 
service.  38 C.F.R. § 3.303(d).

III.  Lumbar Spine

The Veteran testified at his hearings, and asserted in his 
statements, that he injured his back during service when he 
fell asleep while driving a truck and crashed the truck.  

A review of the Veteran's service treatment records does not 
reveal any reference to a MVA and reveals no spinal 
complaints or findings.  While the service treatment records 
do not verify the Veteran's report of back injury, the record 
does show that in September 1946, less than a month after 
discharge from service, the Veteran reported back pain and 
stated that his back had bothered him ever since a January 
1946 in-service MVA.

In October 1947 a fellow serviceman wrote an affidavit 
stating that he had served with the Veteran and he verified 
that the Veteran had been in a MVA in January 1946.  He also 
stated that the Veteran had complained to him of back pain 
ever since the accident.

In this case the record reveals that the Veteran has 
consistently complained of back pain since immediately 
following discharge from service.  The Board finds the 
Veteran's statements of a MVA during service and chronic low 
back pain ever since that accident to be credible.  The VA 
medical records confirm that the Veteran currently has low 
back disability.  A December 2009 VA examination report 
includes diagnoses of degenerative arthritis and disc disease 
of the lumbar spine.  Although the VA examiner declined to 
provide a specific opinion, he did state that the Veteran's 
current back disability is compatible with the (in-service 
MVA) injury described by the Veteran.

As noted above, the record documents the Veteran's complaints 
of continued back pain since within a month of discharge from 
service and ever since.  In light of the Board finding the 
Veteran's statements of continuous back pain are credible and 
in light of the VA physician's statement that the Veteran's 
current degenerative arthritis and disc disease of the lumbar 
spine is compatible with the reported in-service MVA injury 
to the lumbar spine, the Board finds that the Veteran's 
current lumbar spine disability is due to service.  
Accordingly, service connection is warranted for degenerative 
arthritis and disc disease of the lumbar spine.  In this case 
all doubt has been weighed in favor of the claimant.  See 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

IV.  Neck disability

The Veteran testified, and asserted in his statements, that 
he injured his neck in the in-service MVA.  However, the 
Board finds that in this case the Veteran's current neck 
disability is unrelated to service.  The Board accepts that 
the Veteran was in a MVA during service, but finds that the 
most probative evidence indicates that the Veteran's current 
neck disability is unrelated to that accident.

Unlike with his low back history, the Veteran did not 
complain of neck problems immediately following service.  The 
Board further notes that lay statements from fellow service 
men dated in October and November 1947 make no reference to 
the Veteran's neck and only note that the Veteran complained 
of back pain.  

There is no record of any neck complaints until a June 1951 
VA examination where the Veteran reported that he had pain in 
the back of the neck when he was working and on his feet.  
The VA examination report did not note any neck disability.

On VA examination in December 1966 the Veteran reported that 
his neck occasionally snapped.  Examination revealed full 
range of motion of the cervical spine and no cervical 
disability was noted.  

A December 1967 note on a private physician's prescription 
pad states that the Veteran had evidence of narrowed C5 and 
C6 interspace due to old disc injury.  A September 1972 VA 
examination report, however, indicates that this private 
physician later referred the Veteran to an orthopedic surgeon 
for cervical examination.  In an August 1969 letter, the 
orthopedic surgeon noted that the Veteran reported a 20 year 
history of neck pain.  He stated that there were no symptoms 
representing a true cervical nerve root compression.  He 
reported that the Veteran's symptoms were related to fatigue 
and stress and that they had gradually increased in severity 
over the past 12 months.  The examiner reported that physical 
examination was entirely negative except for a positive 
scalene test on the right side which the examiner felt was of 
no significance, and a profound increase in the cervical 
lordosis.  He noted that X-rays showed minimal degenerative 
changes which were unremarkable for the Veteran's age.  The 
specialist explained to the Veteran that his abnormal 
cervical posture was the basis of his neck pain and gave him 
strong reassurance that there was nothing of a more serious 
nature.

The record contains many VA medical records dated from 
October 1974 onward in which the Veteran complained of neck 
pain and attributed his neck pain to the January 1946 MVA.

In a November 2004 letter, the Veteran's spouse stated that 
she had known the Veteran ever since 1947 and asserted that 
the Veteran had complained of neck problems as long as she 
had known him.

The Veteran was examined by a VA physician in December 2009.  
The diagnoses included degenerative disease of the cervical 
spine.  After an examination of the Veteran and a review of 
the Veteran's service treatment records and post service 
medical records the examiner opined that the Veteran's 
current neck disability is unrelated to service.  The 
examiner based his opinion on the fact that there was no 
evidence of a neck injury in service.  He also noted that 
there were no early complaints of neck pain or any other 
cervical spine condition following service. 

The Board finds that the Veteran's current neck disability 
did not have its origin during his period of active service.  
Significantly, a neck disability was not shown during service 
or for a number of years after discharge from service.  

	In addition to the absence of documented post-service 
symptomatology related to neck pain for several years, the 
evidence includes the Veteran's statements and sworn 
testimony asserting continuity of symptoms.  The Board 
acknowledges that lay evidence concerning continuity of 
symptoms after service, if credible, is ultimately competent, 
regardless of the lack of contemporaneous medical evidence.  
Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  
	
	In this case, the Veteran is competent to report symptoms 
because this requires only personal knowledge as it comes to 
him through his senses.  Layno, 6 Vet. App. at 470.   He has 
indicated that he had neck pain during service and that he 
continued to experience neck pain after he was discharged 
from the service.  
	
	In determining whether statements submitted by a Veteran are 
credible, the Board may consider internal consistency, facial 
plausibility, and consistency with other evidence submitted 
on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498 
(1995).  
	
	In this case, the Board finds that the Veteran's reported 
history of continued symptomatology since active service, 
while competent, is nonetheless not credible.  To this end, 
the Board emphasizes the gap between discharge from active 
duty service in 1946 and initial reported neck symptoms in 
1951.  The Board notes that between discharge from service 
and June 1951 the medical records show that the Veteran 
complained of foot and back pain, but not of neck pain.  
Additionally, while there have been complaints of neck pain 
since June 1951, the record does not show that the Veteran 
attributed such to an in-service MVA until over 20 years 
later.
	
	The Board has weighed the Veteran's statements as to 
continuity of symptomatology and finds his current 
recollections and statements made in connection with a claim 
for benefits to be of lesser probative value.  See Pond v. 
West, 12 Vet. App. 341 (1999) (although Board must take into 
consideration a veteran's statements, it may consider whether 
self-interest may be a factor in making such statements).  
Therefore, continuity has not here been established, either 
through the competent evidence or through his statements.  
That is, the Board finds that either the Veteran's statements 
regarding continuity of symptomatology are not credible or 
that his recollection of symptomatology is not accurate.
	
	Service connection may be granted when the evidence 
establishes a medical nexus between active duty service and 
current complaints.  In this case, the Board finds that the 
weight of the competent evidence does not attribute the 
Veteran's neck disability to active duty, despite his 
contentions to the contrary.    
	
	Although a private physician stated in December 1967 that the 
Veteran had a cervical disability due to an old disc injury, 
this physician sent the Veteran to an orthopedic surgeon for 
examination and the specialist disagreed with the private 
physician.  The August 1969 orthopedic surgeon opined that 
the Veteran's abnormal cervical posture was the basis of his 
neck pain and gave the Veteran strong reassurance that there 
was nothing of a more serious nature.  An orthopedic 
surgeon's opinion is more probative than that of a general 
practitioner's opinion with regard to a cervical spine 
disability.
	
The Board also finds the December 2009 opinion of the VA 
physician to be highly probative, because his opinion was 
based not only on examination of the Veteran, but also on a 
complete review of the claims file.  See Prejean v. West, 13 
Vet. App. 444, 448-9 (2000) (factors for assessing the 
probative value of a medical opinion are the physician's 
access to the claims file and the thoroughness and detail of 
the opinion).  

In this case the most probative medical evidence, including 
the August 1969 opinion of the orthopedic surgeon and the 
December 2009 opinion of the VA examiner, indicate that the 
Veteran does not have a chronic neck disability due to an in-
service injury.  Both of these physicians provided reasons 
and bases for their medical opinions, and pointed to the 
evidence which supported the opinions.  Under the 
circumstances, the Board is of the opinion that the probative 
medical evidence of record establishes that the Veteran's 
current neck disability is not related to his period of 
active service.  

The Board acknowledges the Veteran's statements and his 
spouse's statement regarding the nature and etiology of the 
Veteran's neck disability; however, the Board rejects those 
assertions to the extent that they seek to etiologically 
relate a neck disability to an in-service MVA.  
Significantly, as lay persons, they are not competent to 
create the requisite causal nexus for the Veteran's current 
neck disability.  A medical question of this complexity 
requires medical expertise.  That is, it requires medical 
knowledge by someone qualified as an expert by knowledge, 
skill, experience, training, or education, none of which the 
Veteran or his spouse possesses.  See Espiritu v. Derwinski, 
2 Vet. App. 492 (1992).

Based on the above, the Board finds that the preponderance of 
the evidence is against the Veteran's claim and that service 
connection for a neck disability is not warranted.

V.  Shrapnel Wound Residuals

The Veteran submitted a letter in November 2004 in which he 
stated that when he was on patrol in New Guinea there was a 
bang.  He stated that he was knocked down and that he felt a 
sting in his left arm, knee and chest.  He reported that 
these were minor and he covered them with band aids.  The 
Veteran testified at his September 2009 hearing that an 
explosion occurred when he was in New Guinea and that he had 
shrapnel wounds from the explosion.  

The Board does not find the Veteran's statements and 
testimony of an in-service explosion resulting in shrapnel 
wounds to be credible.  In this case the service treatment 
records do not show that the Veteran was ever involved in an 
explosion and do not indicate that the Veteran ever 
experienced any shrapnel wounds.  The extensive post-service 
medical evidence for over 55 years following discharge from 
service does not reveal that the Veteran ever reported any 
explosion or complained of shrapnel wounds.  The Veteran made 
no reference to any explosion or shrapnel wound until his 
October 2004 claim for service connection.

The December 2009 VA examiner stated that the Veteran did not 
have any chest, back or left leg scars.  He noted that there 
was a minor left forearm scar.  He was of the opinion that 
the left forearm scar was not related to any event in 
service.  The examiner based this opinion on a review of the 
Veteran's medical records, including the service treatment 
records and the post service VA medical records.  In this 
case there is no medical evidence to the contrary.  

In this case the most probative evidence is the medical 
evidence indicating that the Veteran does not have any scars 
residual of a shrapnel wound in service.  As such the 
preponderance of the evidence is against the Veteran's claim 
and service connection for residuals, including scars, from 
shrapnel wounds of the back, left leg, left arm, and upper 
chest is not warranted.


ORDER

Service connection for degenerative arthritis and disc 
disease of the lumbar spine is granted.

Service connection for neck disability is denied.

Service connection for residuals, including scars, from 
shrapnel wounds of the back, left leg, left arm, and upper 
chest is denied.



____________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


